 



Exhibit 10.22

KEYCORP DIRECTORS’ DEFERRED SHARE PLAN

ARTICLE I

PURPOSE

     The purpose of this KeyCorp Directors’ Deferred Share Plan (“Plan”) is to
attract, retain and compensate highly qualified individuals to serve as
Directors and to align the interests of Directors with the shareholders of the
Corporation further and thereby promote the long-term success and growth of the
Corporation.

ARTICLE II

DEFINITIONS

     For purposes of this Plan, the following words and phrases shall have the
meanings hereinafter set forth, unless a different meaning is clearly required
by the context:



  (a)   “Account”: A bookkeeping account in which Deferred Shares shall be
recorded and to which dividends may be credited in accordance with the Plan.    
(b)   “Beneficiary” or “Beneficiaries”: The person or persons designated by a
Director in accordance with the Plan to receive payment of the Director’s
Account in the event of the death of the Director.     (c)   “Beneficiary
Designation”: An agreement in substantially the form adopted and modified from
time to time by the Corporation pursuant to which a Director may designate a
Beneficiary or Beneficiaries.     (d)   “Board”: The Board of Directors of the
Corporation.     (e)   “Change of Control”: A Change of Control shall be deemed
to have occurred if, under any rabbi trust arrangement maintained by the
Corporation (the “Trust”), as such Trust may from time to time be amended or
substituted, the Corporation is required to fund the Trust to secure the payment
of any Deferred Shares because a “Change of Control,” as defined in the Trust,
has occurred on or after the effective date of the Plan.     (f)   “Change of
Control Election”: The meaning set forth in Section 4.6(a).     (g)  
“Committee”: The Nominating and Corporate Governance Committee of the Board or
any successor committee designated by the Board.     (h)   “Common Shares”: The
Corporation’s common shares, $1.00 par value per share. Common Shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.

 



--------------------------------------------------------------------------------



 





  (i)   “Common Shares Account”: The meaning of such term as set forth in the
Corporation’s Director Deferred Compensation Plan.     (j)   “Corporation”:
KeyCorp or any successor or successors thereto.     (k)   “Deferral Period”: The
meaning set forth in Section 4.2.     (l)   “Deferred Shares”: A right to
receive Common Shares or the equivalent cash value thereof granted pursuant to
Article III.     (m)   “Director”: An individual duly elected or chosen as a
Director of the Corporation who is not also an employee of the Corporation or
any of its subsidiaries.     (n)   “Fair Market Value”: The mean between the
high and low sales price of the Common Shares as reported on the New York Stock
Exchange for a day specified herein for which such fair market value is to be
calculated, or if there was no sale of Common Shares so reported for such day,
on the most recently preceding day on which there was such a sale, or if the
Common Shares are not listed or admitted for trading on the New York Stock
Exchange on the day as of which the determination is being made, the amount
determined by the Board to be the Fair Market Value on that date.     (o)  
“Plan”: The Plan set forth in this instrument as it may from time to time be
amended.     (p)   “Plan Year”: The fiscal year of the Corporation.     (q)  
“Retainer”: The portion of a Director’s annual cash compensation that is payable
on a current basis without regard to the number of Board or committee meetings
attended or committee positions.     (r)   “Settlement Date”: The date on which
the three-year Deferral Period ends, provided that the Director has not elected
to transfer his or her Deferred Shares to his or her Common Shares Account under
the Director Deferred Compensation Plan, as provided in Section 4.2(b).

ARTICLE III

ANNUAL DEFERRED SHARE AWARDS

     Each Director shall receive, after the date of approval of the Plan by the
Corporation’s shareholders in 2003 and each Plan Year thereafter, an annual
award of Deferred Shares. The number of Deferred Shares to be awarded shall be
equal to a number of Common Shares having an aggregate Fair Market Value on the
trading day before the date of the award equal to 200% of the Director’s
Retainer, unless a lesser number of Deferred Shares is determined by the
Committee. To the extent that the application of any formula in computing the
number of Deferred Shares to be granted would result in fractional shares of
stock, the number of shares shall be rounded down to the nearest whole share.
Unless the Committee from time to time determines another date for the annual
award, such annual award shall be made on the third

2



--------------------------------------------------------------------------------



 



business day following the second quarter earnings release. At the time of
making the annual award, the Committee shall determine, in its sole discretion,
whether the Director’s Account shall be distributed pursuant to Section 5.3 in
the form of Common Shares (with fractional shares being rounded down to the
nearest whole share), cash, or a combination of Common Shares and cash.

ARTICLE IV

DIRECTORS’ ACCOUNTS

     4.1 Grant of Deferred Shares. All of a Director’s Deferred Shares granted
pursuant to Article III above shall be credited on a bookkeeping basis to the
Director’s Account. The number of Deferred Shares, which shall be credited to a
Director’s Account effective as of the day such Deferred Shares were awarded,
shall be equal to the number of Deferred Shares granted pursuant to such award.
Separate sub-accounts may be established to reflect on a bookkeeping basis all
earnings, gains, or losses attributable to the Deferred Shares.

     4.2 Deferral Period.



  (a)   Minimum Three-Year Deferral. Each grant of Deferred Shares shall be
subject to a deferral period (a “Deferral Period”) beginning on the date of
crediting to the Director’s Account and ending on the third anniversary of the
date of grant of such Deferred Shares; provided, however, that the Deferral
Period will end prior to the third anniversary of the date of grant (a) pursuant
to a Director’s Change of Control Election as provided in Section 4.6(a)(i);
(b) if the Director dies or (c) the Director’s service as a Director is
terminated (unless the termination follows a Change of Control and the Director
has elected in a Change of Control Election to receive his or her Account
pursuant to Section 4.6(a)(iii)).     (b)   Directors’ Option to Transfer the
Deferred Shares. Notwithstanding Section 4.2(a), a Director may elect (prior to
the Plan Year in which the three-year Deferral Period will end, but in all
events at least six months prior to the date when the three-year Deferral Period
will end) to transfer the Deferred Shares into the Director’s Common Shares
Account maintained under the Director Deferred Compensation Plan at the end of
the three-year Deferral Period.     (c)   Deferral Election. Once a Director
elects to transfer Deferred Shares into his or her Common Shares Account
maintained under the Director Deferred Compensation Plan, this election will
continue to be effective from Plan Year to Plan Year and Deferred Shares for
which the three-year Deferral Period lapses following such election will also be
transferred to his or her Common Shares Account. In order to be effective to
revoke or modify this election with respect to Deferred Shares otherwise granted
in a particular Plan Year, a revocation or modification must be delivered to the
Corporation prior to the beginning of the Plan Year in which the minimum
three-year Deferral Period will end, but in all events at least six months prior
to the date when the three-year Deferral Period will end.

3



--------------------------------------------------------------------------------



 





  (d)   No Rights During Deferral Period. During the Deferral Period, the
Director shall have no right to transfer any rights under his or her Deferred
Shares and shall have no other rights of ownership therein.

     4.3 Dividend Equivalents. A Director’s Account will be credited, on the
date of the Corporation’s dividend payment, with that number of additional
Deferred Shares (including fractional shares) equal to the amount of cash
dividends paid by the Corporation on the number of Deferred Shares in the
Director’s Account divided by the Fair Market Value of one Common Share on that
date. Such dividend equivalents, which shall likewise be credited with dividend
equivalents, shall be deferred until the end of the Deferral Period for the
Deferred Shares with respect to which the dividend equivalents were credited
and, if the Director has so elected, such dividend equivalents shall be
transferred, along with the Deferred Shares, into the Director’s Common Shares
Account under the Director Deferred Compensation Plan.

     4.4 Death of a Director. Notwithstanding anything to the contrary contained
in this Plan, in the event of the death of a Director, the three-year Deferral
Period will be deemed to have ended, and the Settlement Date will be deemed to
have occurred, on the date of the Director’s death. The Director’s Account shall
be paid, as soon as practicable following the Settlement Date, to the
Beneficiary or Beneficiaries designated on the Director’s Beneficiary
Designation or, if no such designation is in effect or no Beneficiary is then
living, then to the Director’s estate.

     4.5 Small Payments. Notwithstanding the foregoing, if the value of a
Director’s Account is less than $500, the amount of such Director’s Account, at
the discretion of the Corporation, may immediately be paid to the Director in
cash or Common Shares.

     4.6 Acceleration.



  (a)   Notwithstanding anything to the contrary contained in this Plan, upon
the occurrence of a Change of Control, a Director shall be entitled to receive
from the Corporation the payment of his or her Account in the manner selected as
follows: Not later than the later of 30 calendar days after the effective date
of this Plan, or 30 calendar days after the date a person first becomes a
Director, a Director shall be entitled to make an election which will be
applicable in the event of a Change of Control (the “Change of Control
Election”). The Change of Control Election will be provide the following payment
alternatives to a Director in the event of a Change of Control:



  (i)   upon the occurrence of a Change of Control, the entire amount of the
Director’s Account will be immediately paid in full, regardless of whether the
Director continues as a Director after the Change of Control;     (ii)   upon
and after the occurrence of a Change of Control and in accordance with
Section 4.2(a), the entire amount of the Director’s Account will be immediately
paid in full if and when the Director’s service as a Director is terminated; or

4



--------------------------------------------------------------------------------



 





  (iii)   upon the occurrence of a Change of Control, the payment elections
specified by the Director prior to the Change of Control shall govern
irrespective of the Change of Control.



  (b)   Notwithstanding anything to the contrary contained in this Plan, in the
event of an unforeseeable emergency, as defined in section 1.457-2(h)(4) and
(5) of the Income Tax Regulations, that is caused by an event beyond the control
of the Director or Beneficiary and that would result in severe financial
hardship to the individual if acceleration were not permitted, the Corporation
may in its sole discretion accelerate the payment to the Director of the amount
of his or her Account, but only up to the amount necessary to meet the
emergency.

ARTICLE V

DISTRIBUTION OF ACCOUNTS

     5.1 Settlement Date. A Director, or in the event of such Director’s death,
his or her Beneficiary, shall be entitled to a distribution of such Director’s
Account, as provided in this Article V, following such Director’s Settlement
Date.

     5.2 Amount to be Distributed. The amount to which a Director, or in the
event of such Director’s death, his or her Beneficiary, is entitled in
accordance with the following provisions of this Article V, shall be based on
the Director’s balance in his or her Account determined as of the Settlement
Date.

     5.3 Form of Distribution. As soon as practicable following the Settlement
Date, the Corporation shall distribute or cause to be distributed, to the
Director or, in the case of the death of the Director, his or her Beneficiary,
the balance of the Director’s Account. Distribution of a Director’s Account
shall be made in a lump sum in the form determined pursuant to Article III. If
distribution of an Account is made in the form of Common Shares, the Corporation
will provide procedures to facilitate the sale of such Common Shares following
distribution upon the request of the Director. If distribution of an Account is
made in cash, the amount distributed shall be equal to the Fair Market Value on
the Settlement Date.

     5.4 Fractional Shares. The Corporation will not be required to issue any
fractional Common Share pursuant to this Plan.

     5.5 Transfer of Deferred Shares. If a Director has elected to transfer his
or her Deferred Shares to his or her Common Shares Account under the Director
Deferred Compensation Plan following the three-year Deferral Period, as provided
in Section 4.2(b) above, such Deferred Shares shall be governed by, and
distributed to the Director under, the terms of the Director Deferred
Compensation Plan.

5



--------------------------------------------------------------------------------



 



ARTICLE VI

BENEFICIARY DESIGNATION

     6.1 Beneficiary Designation. Each Director shall have the right, at any
time, to designate one or more persons or an entity as Beneficiary (both primary
as well as secondary) to whom benefits under this Plan shall be paid in the
event of the Director’s death prior to distribution of the Director’s Account.
Each Beneficiary Designation shall be in a written form prescribed by the
Corporation and shall be effective only when filed with the Corporation during
the Director’s lifetime.

     6.2 Changing Beneficiary. Any Beneficiary Designation may be changed by the
Director without the consent of the previously named Beneficiary by the
Director’s filing of a new Beneficiary Designation with the Corporation. The
filing of a new Beneficiary Designation shall cancel all Beneficiary
Designations previously filed by the Director.

ARTICLE VII

SHARES SUBJECT TO PLAN; ADJUSTMENTS

     7.1 Shares Subject to Plan. Subject to adjustment as provided in this Plan,
the total number of Common Shares which may be delivered to Directors upon
distribution of their Accounts shall not in the aggregate exceed 500,000 Common
Shares. Any Common Shares delivered to Directors by a trust that is treated as a
“grantor trust” within the meaning of Sections 671-679 of the Internal Revenue
Code of 1986, as amended, shall be treated as delivered by the Corporation under
this Plan.

     7.2 Forfeitures; Etc.; Payment in Cash. The number of Common Shares
available under Section 7.1 shall be adjusted to account for shares credited to
the Accounts that are forfeited, surrendered or relinquished to the Corporation,
to provide for the payment of taxes or otherwise, paid or distributed to
Directors or their Beneficiaries in the form of cash, or transferred to a
Director’s Common Shares Account pursuant to Section 4.2(b). Upon forfeiture,
surrender or relinquishment, upon payment or distribution in cash, or upon
transfer to a Director’s Common Shares Account, of Common Shares credited to an
Account, such Common Shares shall again be available for delivery upon
distribution of an Account under this Plan.

     7.3 Adjustments.



  (a)   Adjustments. The Committee may make or provide for such adjustments in
the (i) number of Common Shares covered by this Plan, (ii) number of Deferred
Shares granted or credited to Accounts hereunder, and (ii) kind of shares
covered thereby, as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of the rights of Directors that otherwise would result from (x) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Corporation, (y) any merger, consolidation,
spin-off, spin-out, split-off, split-up, reorganization,

6



--------------------------------------------------------------------------------



 





      partial or complete liquidation of the Corporation or other distribution
of assets, issuance of rights or warrants to purchase securities of the
Corporation, or (z) any other corporate transaction or event having an effect
similar to any of the foregoing. In the event of any such transaction or event,
the Committee may provide in substitution for any or all outstanding grants or
awards under this Plan such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of all awards so replaced. Moreover, the Committee may
on or after the date of grant provide that the holder of the grant or award may
elect to receive an equivalent grant or award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect, or the Committee may provide that the holder will
automatically be entitled to receive such an equivalent grant or award.     (b)
  Change of Control. Notwithstanding Section 8.2 hereof, in the event of a
Change of Control as defined in accordance with Section 2.1(e) of the Plan, no
amendment or modification of the Plan may be made at any time on or after such
Change of Control (1) to reduce or modify a Director’s Pre-Change of Control
Account balance, or (2) to reduce or modify the Accounts’ method of calculating
earnings, gains, and/or losses on the Director’s Pre-Change of Control Account
balance. For purposes of this Section 7.3(b), the term “Pre-Change of Control
Account Balance” shall mean, with regard to any Director, the aggregate amount
of the Director’s Deferred Shares with all earnings, gains, and losses thereon
which are credited to the Director’s Account through the close of the calendar
year in which such Change of Control occurs.

ARTICLE VIII

ADMINISTRATION, AMENDMENT AND TERMINATION

     8.1 Administration. The Plan shall be administered by the Corporation. The
Corporation shall have such powers as may be necessary to discharge its duties
hereunder. The Corporation may, from time to time, employ, appoint or delegate
to an agent or agents (who may be an officer or officers of the Corporation) and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with legal counsel who may be counsel to the Corporation. No agent
appointed by the Corporation to perform administrative duties hereunder shall be
liable for any action taken or determination made in good faith. All elections,
notices and directions under the Plan by a Director shall be made on such forms
as the Corporation shall prescribe.

     8.2 Amendment and Termination. The Committee may alter or amend this Plan
from time to time or may terminate it in its entirety; provided, however, that
no such action, except for an acceleration of benefits, shall, without the
consent of a Director, impair the rights in any Deferred Shares issued or to be
issued to such Director under the Plan; and further provided, that any amendment
that must be approved by the shareholders of the Corporation in order to comply
with applicable law or the rules of the principal exchange upon which the Common
Shares are traded or quoted shall not be effective unless and until such
approval has been obtained in compliance with such applicable law or rules.
Presentation of this Plan or any

7



--------------------------------------------------------------------------------



 



amendment hereof for shareholder approval shall not be construed to limit the
Corporation’s authority to offer similar or dissimilar benefits through plans or
other arrangements that are not subject to shareholder approval unless otherwise
limited by applicable law or stock exchange rules.

ARTICLE IX

FINANCING OF BENEFITS

     9.1 Financing of Benefits. The Deferred Shares payable under the Plan to a
Director or, in the event of his or her death, to his or her Beneficiary, shall
be paid by the Corporation from its general assets, including treasury shares.
The right to receive payment of the Deferred Shares represents an unfunded,
unsecured obligation of the Corporation.

     9.2 Security for Benefits. Notwithstanding the provisions of Section 9.1,
nothing in this Plan shall preclude the Corporation from setting aside Common
Shares or funds in a so-called “grantor trust” pursuant to one or more trust
agreements between a trustee and the Corporation. However, no Director or
Beneficiary shall have any secured interest or claim in any assets or property
of the Corporation or any such trust and all Common Shares or funds contained in
such trust shall remain subject to the claims of the Corporation’s general
creditors.

ARTICLE X

GENERAL PROVISIONS

     10.1 Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Ohio.

     10.2 Shareholder Approval. Notwithstanding the foregoing provisions of the
Plan, no Common Shares shall be issued or transferred pursuant to the Plan
before the date of the approval of this Plan by the Corporation’s shareholders.

     10.3 Miscellaneous. Headings are given to the sections of this Plan solely
as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of this Plan or any provisions thereof.

     10.4 No Right to Continue as Director. Neither the Plan, nor the granting
of Deferred Shares nor any other action taken pursuant to the Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that a Director has a right to continue as a Director for any period of time, or
at any particular rate of compensation.

8